Name: Regulation (EEC) No 876/75 of the Commission of 3 April 1975 defining the event in which the aid in respect of flax and hemp and of silkworms becomes due and payable
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 4. 4 . 75 Official Journal of the European Communities No L 84/33 REGULATION (EEC) No 876/75 OF THE COMMISSION of 3 April 1975 defining the event in which the aid in respect of flax and hemp and of silk ­ worms becomes due and payable Whereas in the case of flax and hemp experience has shown that production is almost entirely completed during the months of July and August respectively of each year at the latest ; whereas, in order to ensure uniform operation of the system of aids, the conver ­ sion rate to be used to calculate the amounts of these aids in the national currency should be the rate appli ­ cable at the end of each of these months ; Whereas in the case of silkworm cocoons it is possible to establish the date on which the application for aid has been submitted ; whereas that date is very close to that of production ; whereas , in order to ensure uniform operation of the system of aids, the conver ­ sion rate to be used to calculate the amount of the aid in national currency should be the rate applicable on the date on which the application for aid is submitted ; Whereas the measures provided for in this Regulation are in accordance with the Opinion of the Manage ­ ment Committee for Flax and Hemp, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community ; Having regard to Council Regulation (EEC) No 1308 /70 (') of 29 June 1970 on the common organiza ­ tion of the market in flax and hemp, as amended by the Act (2 ) concerning the conditions of accession , and in particular Article 4 (5) thereof ; Having regard to Council Regulation (EEC) No 845/72 ( 3 ) of 24 April 1972 laying down special measures to encourage silkworm rearing, and in parti ­ cular Article 2 ( 5) thereof ; Whereas Article 4 (2) of Council Regulation (EEC) No 11 34/68 (4 ) of 30 July 1968 laying down rules for the implementation of Regulation (EEC) No 653/68 (5 ) on conditions for alterations to the value of the unit of account used for the common agricultural policy provides that for transactions carried out pursuant to provisions on the common agricultural policy the sums owed by a Member State or a duly authorized body, expressed in national currency and representing amounts fixed in units of account, are to be paid on the basis of the relationship between the unit of account and the national currency which obtained at the time when the transaction or part transaction was carried out ; Whereas Article 6 of Regulation (EEC) No 1134/68 provides that the time when a transaction is carried out is to be considered to be the date on which occurs the event, as defined by Community rules or in the absence of and pending adoption of such rules by the rules of the Member State concerned , in which the amount involved in the transaction becomes due and payable ; Whereas the event in which the aid for flax and hemp and for silkworms becomes due and payable occurs at the time when the flax , hemp or silkworm cocoons are produced ; whereas , however, it is very difficult to establish the exact date of production for a given lot ; HAS ADOPTED THIS REGULATION : Article 1 The event within the meaning of Article 6 of Regula ­ tion (EEC) No 1134/68 in which the subsidy becomes due and payable shall be considered to have occurred : (a ) in the case of flax, on the first day of each marketing year ; (b) in the case of hemp, on 1 September following the beginning of each marketing year ; (c ) in the case of silkworms, on the date on which the application for aid is submitted . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 April 1975 . (') OJ No L 146, 4 . 7 . 1970 , p. 1 . ( 2 ) OJ No L 73 , 27 . 3 . 1972, p. 14 . (3 ) OJ No L 100 , 27 . 4 . 1972, p. 1 . (4 ) OJ No L 188 , 1 . 8 . 1968 , p. 1 . ( 5 ) OJ No L 123 , 31 . 5 . 1968 , p. 4 . No L 84/34 Official Journal of the European Communities 4. 4 . 75 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 3 April 1975 . For the Commission P.J. LARDINOIS Member of the Commission